Danporth, J.
The only question in this caséis as to the validity of the levy under which the demandant claims. It was made by virtue of an execution issued upon a judgment recovered in the name of James S. Sigee and John O. Bustin, for the benefit of F. W. Hathaway. The levy appears to have been made in the name of Hathaway, and the return of the officer, if in this respect it is sufficient under the statute, which is somewhat doubtful, shows that the premises were set off to him, and that he was treated as the creditor in all the proceedings. For this we find no authority in the statute, as Sigee and Bustin were in fact the judgment creditors, and the proceedings should have been in their names. As a levy is authorized only by statute, the directions there found must be strictly followed.
The levy, therefore, cannot be valid. If the officer had followed the directions of his precept and of the statute, Hathaway would, undoubtedly, have had an equitable interest in the premises which the law would have protected, as in the cases of Warren v. Ireland, 29 Maine, 62, and Cushman v. Carpenter, 8 Cush., 388, and -might have acquired a legal title to them under the statute. R. S., c. 76, § 14. - But, until such a conveyance, he would have no such legal interest in the premises as would enable him to maintain an action for the possession, in his own name, and his grantee would be in no better position.

Exceptions overruled.

■Appleton, C. J., Cutting, Kent, Dickerson and Barrows, JJ., concurred.